On Petition for Rehearing.
Jordan, J.
18. Appellant’s counsel have filed in this ease a petition for a rehearing, upon the ground that the court erred -at the former hearing in holding that a remonstrator, under the law, could not withdraw from the remonstrance after the beginning of the three-day period prior to the regular session of the hoard of commissioners at which it' was filed. It is insisted that the provision in section, nine as amended (§72881 Burns 1905, Acts 1905, p. 7), providing *27for a general or “blanket” remonstrance against all applicants, should, not be so construed. The legislature, in the enactment of this provision of the statute, did not intend or contemplate that any such privilege should be accorded to a remonstrator and no such construction or interpretation can in reason be given to the provision of the law in question. Counsel argue that the decision of the court in this appeal, when construed in the light of the holding in the cases of State v. Gerhardt (1896), 145 Ind. 439, 33 L. R. A. 313; Sutherlands. McKinney (1897), 146 Ind. 611, and Conwell v. Overmeyer (1896), 145 Ind. 698, and other cases which they cite, all of which follow the decision in the case of State v. Gerhardt, supra, upon the point in question, is susceptible of but one construction, which is to the effect that withdrawals under the Moore amendatory law are to be considered effective if filed at any time up to the three-day period prior to the beginning of the regular session of the board of commissioners at which the first application for a license to sell intoxicating liquors is made. Neither the ease of State v. Gerhardt nor the other cases above cited can be said to support the view taken or advanced by counsel. What was held in these cases in construing section nine, as it formerly existed, was that a remonstrator had no right to withdraw his. name after the time prescribed by the statute for filing .a remonstrance, and this is -our holding in the case at bar.
It must be remembered that section nine of the Nicholson law, as originally enacted, contained no provision authorizing the filing of a general or “blanket” remonstrance, as it does since it has been amended. In State v. Gerhardt, supra, the question was propounded on page 473: “Does the remonstrance provided in section nine apply to the particular applicant whose application is then' pending and against which it is addressed ?” In answer to this interrogation the court said: “We are of the opinion that the remonstrance, provided for by section nine, has application *28only to some particular applicant, and does not contemplate a general remonstrance, but one directed against each individual who desires to secure license.” Under this construction or interpretation the remonstrance was a special one to be directed against each person who applied for a license. The time prescribed or fixed for the filing of this special remonstrance, under the interpretation which we gave to the law in the case of State v. Gerhardt, supra, was three days.before the beginning of the regular session of the board of commissioners at which the application for a license was to be made. State v. Gerhardt, supra.
20. 18. It will be noted that the time for the filing of a general or “blanket” remonstrance against all applicants, as provided by section nine as amended, is three days before any regular session of the board of commissioners, regardless of the fact as to whether any application will be made -or presented at such session, while under the- old section, which, as we have said, provided only for a special remonstrance, it was required to be filed three days before the beginning of the regular session at which an application was to be made or presented. It follows, therefore, that when the change in the law is considered, the holding in this appeal, that there can be no withdrawals upon the part of the remonstrators after the time prescribed for the filing of the general or “blanket” remonstrance, is in entire harmony with the decisions in State v. Gerhardt, supra; Sutherland v. McKinney, supra; Conwell v. Overmeyer, supra; and the other cases cited by counsel for appellant herein, where it is held that the special remonstrance must be filed three days before the beginning of the session of the board of commissioners at which an application is made. There certainly are no more cogent reasons for holding, as claimed by counsel, that the amendatory law should be so construed as to permit a person to withdraw his name from a general *29remonstrance after the filing thereof up to the beginning of the three-day period prior to a regular session of the board of commissioners at which the first application for a license is made, than there are for holding that he may exercise the right to withdraw up to three days prior to the beginning of a session at which the second or third .application for a license is made.
We are satisfied that our decision at the former hearing in regard to the time in which a remonstrator may withdraw his name from a general remonstrance, which he has legally signed by himself or agent, was right, and we reaffirm that he is not entitled, under the law, to withdraw his name from such a remonstrance after the beginning of the three-day period immediately preceding the regular session of the board of commissioners, prior to which time such remonstrance was filed as provided by the statute, but must abide thereby for the entire period of two years.
Petition for rehearing overruled.